ORIGINAL                                                                  06/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0150


                                          DA 21-0150
                                                                           FILED
 STATE OF MONTANA,                                                          JUN 3 0 2021
                                                                          Bowen Greenwood
               Petitioner and Appellee,                                 Clark of Supreme Court
                                                                           State of Montana



       v.                                                         ORDER

PAMELA JO POLEJEWSKI,

               Respondent and Appellant.


       On June 1, 2021, this Court denied self-represented Appellant Pamela Jo
Polejewski's Motion for Reconsideration and set a briefing schedule. At that time, we also
stated that we would not consider any further motions filed by Polejewski. Pending before
this Court is Polejewski's Rule 11 FRCP Request for Sanctions, filed May 26, 2021, and
the response in opposition filed by counsel for Appellee Cascade County Attorneys.
       Upon review, Polejewski's Request for Sanctions is not properly before this Court
because the Federal Rules of Civil Procedure(FRCP)do not apply here. We observe that
on June 22,2021,this Court returned Polejewski's opening brieffor deficiencies, pursuant
to M. R. App. P. 12, and directed her to file the brief within ten days. We take this
opportunity to set a revised briefing schedule. Therefore,
      IT IS ORDERED that Polejewski's "Rule 11 FRCP Request for Sanction Who uses
the court forum for the purpose of harassing and character [assassination] of the opposing
party" is DENIED.
      IT IS FURTHER ORDERED that Polejewski's opening brief is due on or before
Friday, July 9, 2021, and that the response brief is due on or before Monday,
August 9, 2021. If Polejewski intends to file a reply brief, she must do so on or before
Monday,August 23,2021. Failure to comply with this schedule may result in dismissal of
this appeal.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Pamela Jo Polejewski personally.
      DATED this3t —day ofJune, 2021.




                                                             Justices




                                          2